Citation Nr: 1022566	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post polio 
syndrome.

2.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for right foot drop due to peroneal nerve 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1952 to October 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) from two decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
In October 2005, the RO denied service connection for post 
polio syndrome.  In April 2008, the RO denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for right foot 
drop due to peroneal nerve injury.

In March 2010, the Veteran and his son testified during a 
hearing at the RO before the undersigned; a transcript of 
that hearing is of record.  The Veteran submitted additional 
evidence with a waiver of initial RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
Veteran's polio preexisted service.

2.  There is clear and unmistakable evidence that neither 
polio nor post polio syndrome was aggravated by service.

3.  The Veteran's right foot drop, while the result of 
September 1998 VA right knee replacement surgery, is not the 
result of carelessness, negligence, lack of proper skill, 
error or judgment or similar instance of fault on the part of 
the VA in furnishing the surgery, and does not represent an 
event that was not reasonably foreseeable.  Moreover, the 
surgery was not furnished without the Veteran's informed 
consent.

CONCLUSIONS OF LAW

1.  Neither polio nor post polio syndrome was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2009).

2.  The requirements for compensation under 38 U.S.C.A. § 
1151 for right foot drop due to peroneal nerve injury have 
not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a November 2004 letter, the RO notified the Veteran of the 
evidence needed to substantiate the claim for service 
connection for post polio syndrome, including that he could 
establish such entitlement by showing that he had a disease 
that was made worse by service.  In a December 2007 letter, 
the RO notified the Veteran of the evidence needed to 
substantiate the claim for compensation pursuant to 
38 U.S.C.A. § 1151.  Each letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, each letter complied 
with this requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his section 1151 claim, in the December 2007 
letter.  To the extent that the Veteran was not provided 
Dingess notice with regard to the service connection claim, 
that claim is being denied; therefore, any error did not 
prejudice the Veteran.  See 38 C.F.R. § 19.9(a)(1) (remand 
required only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 
2002) (Court must take due account of the rule of prejudicial 
error); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a 
reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative).

In addition, some of the VCAA-compliant notice in this case 
was provided after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
The timing deficiency was cured by readjudication of the 
claims in a September 2009 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
private and VA treatment records.  The RO also requested in a 
June 2005 letter that the Veteran provide pre-service medical 
records concerning his childhood polio.  The Veteran 
requested these records and the Chicago Department of Health 
Municipal indicated in a July 2005 letter to the Veteran that 
the hospital at which he was treated, the Contagious Disease 
Hospital, closed in 1975 and that patient records had been 
destroyed and were no longer available.  As this response 
indicated that the records sought did not exist, VA's duty to 
assist did not require the RO to take additional action.  See 
38 C.F.R. § 3.159(c)(1) (follow up request for non-Federal 
records not required when response indicates records sought 
do not exist).  Moreover, as the Veteran, and not the RO, had 
sought to obtain these records, notification of the inability 
to obtain these records was not required.  See 38 C.F.R. 
§ 3.159(e) (requiring VA to notify claimant of inability to 
obtain records when VA has been unable to obtain them).
 
As to the service treatment records (STRs), the RO requested 
these records from the National Personnel Records Center 
(NPRC), which indicated in December 2004 that they were 
likely destroyed by fire.  In these circumstances, when a 
Veteran's STRs are unavailable through no fault of his own, 
VA's duties to assist, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  Moreover, when VA seeks and is unable 
to obtain records, it must provide notice of the identity of 
the records it was unable to obtain, explain the efforts to 
obtain the records, describe further action to be taken 
including that it will decide the claim based on the evidence 
of record unless the Veteran submits the records, and inform 
the Veteran that he is ultimately responsible for providing 
this evidence.  38 C.F.R. § 3.159(e).

In addition, when VA is unable to produce records that were 
once in its custody an explanation should be given a claimant 
as to how STRs are maintained, why the search that was 
conducted constitutes a reasonably exhaustive search, and why 
further efforts are not justified.  Dixon v. Derwinski, 3 
Vet. App. 261, 264 (1992).  Moreover, the claimant should be 
assisted in obtaining sufficient evidence from alternate or 
collateral sources.  Id. at 263 (citing VA Adjudication 
Manual).

The RO complied with all of the above requirements.  In its 
November 2004 letter, it told the Veteran that there was a 
strong possibility that his STRs were destroyed by fire, and 
that he should furnish any service records that he had in his 
possession.  The RO also instructed him to fill out the 
enclosed Request for Information Needed to Reconstruct 
Medical Date (NA Form 13055).  In September 2005, the RO made 
a formal finding of service record unavailability, in which 
it indicated that it had determined the STRs were unavailable 
for review, and listed the steps it had taken, including 
requesting the records from the NPRC and requesting 
sick/morning reports from the NPRC using the Veteran's NA 
Form 13055.  In response to the morning report request, the 
NPRC provided hospital reports that indicated that the 
Veteran was hospitalized during service but did not indicate 
the reason for this hospitalization.

As to records of a Social Security Administration (SSA) 
disability determination, the RO requested these records, and 
SSA indicated in a December 2007 reply that they had been 
destroyed.  The RO made a formal finding on the 
unavailability of SSA disability medical records and 
contacted the Veteran in January 2008 regarding these 
records.  The Veteran indicated in a telephone conversation 
memorialized and associated with the claims file that he did 
not have these records.  The Veteran subsequently indicated 
in October 2009 that he receives SSA benefits based on his 
age.  Thus, the RO complied with its duty to assist the 
Veteran in this regard.  See 38 C.F.R. § 3.159(c)(2) (VA will 
end efforts to obtain Federal records if custodian indicates 
that records do not exist). 

Finally in this regard, the RO provided the Veteran with an 
October 2005 examination as to the etiology of his post polio 
syndrome and obtained a March 2008 opinion as to whether VA's 
September 1998 right knee replacement surgery negligently 
caused additional disability or additional disability was the 
result of an event not reasonably foreseeable.  As explained 
in detail below, the examination and opinions were adequate 
because the VA physicians addressed the relevant questions 
and explained the reasons for their opinions based on an 
accurate characterization of the evidence of record.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  In 
his written and oral statements, the Veteran challenged the 
opinions of both the October 2005 VA examiner and the 
physician who provided the March 2008 opinion.  The Veteran's 
contentions in this regard will be addressed in the decision 
below.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for post 
polio syndrome and compensation pursuant to 38 U.S.C.A. 
§ 1151 for right foot drop due to peroneal nerve injury are 
thus ready to be considered on the merits.


Analysis

Service Connection Claim

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The Veteran claims service connection for post polio 
syndrome.  The evidence reflects that he has met the 
"current disability" requirement.  A November 2004 EMG 
showed mild electrophysiological abnormalities which involved 
all the tested lower extremities suggestive of a chronic 
neurological process.  The assessment indicated that this 
evidence was suggestive of post-polio syndrome.  The October 
2005 VA examiner diagnosed post polio syndrome, explaining 
that he based his diagnosis on the EMG and other evidence.  
This opinion is thus entitled to substantial probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In this case, however, consideration of whether the Veteran's 
post polio syndrome was incurred in service must include 
consideration of whether the disease process preexisted 
service.  A Veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  As 
noted, the Veteran's STRs are missing; therefore, he is 
presumed to have been in sound condition at entry into 
service.  See Doran v. Brown, 6 Vet. App. 283, 296 (finding 
that the presumption attached when a portion of the STRs 
including the entrance examination were unavailable).

The presumption of soundness can only be rebutted by clear 
and unmistakable evidence indicating both 1) that the 
disability existed prior to service and 2) that it was not 
aggravated by service.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

The first prong of this standard has been satisfied.  The 
evidence, including the Veteran's statements, indicates that 
he had polio prior to service.  In fact, in his written 
statements and hearing testimony, the Veteran contends not 
that his post polio syndrome was incurred in service, but, 
rather, that he had polio as a child and that his military 
service aggravated the post-polio disease process, making it 
worse than it otherwise would have been.  The lay statements 
of the Veteran's brothers and the patient medical history 
section of multiple VA treatment records also reflect that 
the Veteran had polio prior to service, and there is no 
contrary evidence.  The first prong of the standard for 
rebutting the presumption of soundness has therefore been 
satisfied.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006); 38 C.F.R. § 3.306.

The morning and sick reports in the claims file show that the 
Veteran was treated on multiple occasions during service, 
including at the 320th General Hospital, but do not reflect 
the nature of the treatment.  In his written statements and 
hearing testimony, the Veteran noted in-service treatment and 
hospitalization for both his back and his polio.  For the 
polio, the treatment was assignment to barracks for bed rest 
at least three times.  The Veteran indicated that, during 
service, he was a machinist and also drove a truck for the 
car pool, with the latter resulting in back pain that caused 
him to pass out.  The November 2004 statements of the Veteran 
and his brother contained similar information.

During the hearing, the Veteran stated in response to a 
question that his military duties "absolutely" aggravated 
his polio symptoms.  See Hearing transcript, p. 5.  When 
asked to give a specific instance of such aggravation, the 
Veteran stated only that when he was inducted at Fort 
Sheridan he was at the camp for two days and was hospitalized 
for his spine and his ulcer.  Id.  He also noted being on 
sick call for his polio symptoms.  Id.  During the October 
2005 VA examination, the Veteran claimed that his back pain 
and right lower extremity weakness were the result of his 
post polio syndrome, that the in-service truck driving caused 
significant worsening of the back pain.  

The Veteran is competent to report the symptoms he 
experienced during service, as well as his hospitalization, 
and the Board finds that his testimony is credible in this 
regard.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The Veteran is also competent to testify 
to his perception that his polio-related symptoms worsened, 
but, to the extent that he also indicated his opinion that 
his post polio syndrome was aggravated beyond its natural 
progression by service, the Board must weigh this testimony 
against the other evidence of record.  Cf. Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  For the following 
reasons, the Board finds that the other evidence of record, 
including the opinion of a physician on this specific 
question, outweighs the general assertions of the Veteran in 
this regard.

The Board notes that the Veteran has been granted service 
connection for lumbar spine degenerative joint disease (DJD) 
and degenerative disc disease (DDD), with a rating of 40 
percent based on severe limitation of motion with pain.  The 
most recent, April 2007 VA examination report indicated that 
there was no evidence of acute or chronic radiculopathy.  The 
November 2004 EMG report attributed the abnormalities in the 
extremities to post polio syndrome.

During the October 2005 VA examination, the Veteran indicated 
during the examination that his right leg had been weaker 
since the age of 13 or 14, i.e., at the time of his initial 
hospitalization for polio.  The examiner also noted right leg 
and foot numbness, which he attributed to the 1998 VA total 
knee replacement surgery discussed below.  Based on his 
review of the evidence including the Veteran's statements and 
the examination, the October 2005 VA examiner concluded that 
the Veteran suffered from post polio syndrome, but that "the 
post polio syndrome condition did not undergo a significant 
change because of the Veteran's military service and it was 
not permanently aggravated beyond normal progression by 
active military service."  The examiner's reasons for these 
conclusions were that post polio syndrome is a progressive 
condition which is not significantly impacted by exercise of 
the type that the Veteran described when recounting his 
military service.  The VA examiner noted that exercise is 
recommended for prevention of any permanent disabilities 
resulting from polio.  He also noted that there is no 
documentation or claim by the Veteran of "any undue physical 
exertion," and, even if there were such exertion, there is 
no documentation in the medical literature that this would 
have worsened his post polio condition.

The VA examiner's opinion is entitled to substantial 
probative weight because he explained the reasons for his 
conclusions based on an accurate characterization of the 
evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304.  
Moreover, the Board finds that the weight of this opinion is 
such that, when considered with and weighed against the lay 
statements including those of the Veteran, it constitutes 
clear and unmistakable evidence that neither the Veteran's 
polio or post polio syndrome were not aggravated by service, 
for the following reasons.  The VA examiner, a trained 
physician (M.D.) specifically addressed the relevant question 
of whether the post polio syndrome was aggravated by service 
beyond it natural progression, and his opinion assumed that 
the Veteran's statements as to his in-service physical 
activity were credible and accurate.  The physician's 
conclusion took into account the nature of the in-service 
activity described by the Veteran, the post-service total 
knee replacement surgery, the service-connected back 
disability, and the nature of post polio syndrome in reaching 
his conclusion of a lack of aggravation.  In contrast, the 
Veteran's testimony as to aggravation is general in nature.  
While he indicated that he believed his polio symptoms were 
aggravated, he did not give a specific example of the manner 
in which this occurred, even when specifically asked to do so 
during the hearing.  While the Veteran did note that his back 
symptoms worsened during service, he did not explain why he 
concluded that this worsening was due to aggravation of post 
polio syndrome rather than the now service-connected back DJD 
and DDD.  In contrast, the VA physician gave a detailed 
explanation of why he concluded that the worsening back 
symptoms were due to the DJD and DDD rather than any in-
service aggravation by the post polio syndrome.  Thus, the 
specific and reasoned opinion of the trained physician 
outweighs the general, conclusory, and untrained opinion of 
the Veteran by such a degree as to constitute clear and 
unmistakable evidence that the Veteran's polio or post polio 
syndrome were not aggravated by service.

During the Board hearing, and in comments annotated to a copy 
of the portion of the October 2005 rating decision quoting 
from the October 2005 VA examination report (submitted by the 
Veteran in March 2010), the Veteran disagreed with the 
language of the October 2005 VA examiner indicating that 
there is no documentation in medical literature to show that 
undue physical exertion would have worsened the Veteran's 
polio syndrome.  The Veteran submitted a March of Dimes 
pamphlet/brochure entitled, "Poliomyelitis: Guidelines for 
people who have had polio."  This document contains a 
detailed description of post polio syndrome, but does not 
support the Veteran's disagreement with the October 2005 VA 
examiner's conclusion that there is no documentation in 
medical literature to show that undue physical exertion would 
have worsened the Veteran's post polio syndrome.  The 
document indicates that the causes of post polio syndrome are 
not thoroughly understood, that most researchers believe that 
the symptoms result at least in part from the unusual stress 
placed the nerve cells that survive the initial polio attack 
that damages or destroys some of the nerve cells in the 
spinal cord.  The document also states, "Most people with 
PPS can benefit from some form of exercise.  An appropriate, 
non-fatiguing exercise program may help improve muscle 
strength and functioning.  Fatigue is best treated with 
lifestyle changes, including regular rest periods and daytime 
naps."  Thus, this document is consistent with the VA 
examiner's statement that exercise is recommended for 
prevention of any permanent disabilities resulting from 
polio.  Moreover, while the document suggests that the 
exercise be non-fatiguing, it does not conflict with the VA 
examiner's statement that there is no documentation in the 
medical literature that undue physical exertion during 
service of the type described by the Veteran would have 
worsened his post polio syndrome.

As to the Veteran's contention in his March 2010 statement in 
support of claim (VA Form 21-4138) that "M.K." a VA 
registered nurse, would support his claim based on the 
effects of polio on muscles, the Board has reviewed the 
treatment notes prepared by "M.K." who is in fact a nurse 
practitioner.  In VA treatment notes dated November 2007, 
November 2008, and multiple January 2009 VA treatment notes, 
M.K. listed multiple diagnoses in the assessment plan (a/p), 
including chronic low back pain, DJD, DDD, status post 
bilateral total knee replacement, right knee pain, right leg 
nerve pain and foot drop status post 1998 surgery, and lower 
extremity weakness, but neither listed polio or post polio 
syndrome nor attributed any of the other symptoms to polio or 
post polio syndrome.   Therefore, the Veteran's contentions 
are not supported by any documents prepared by M.K.

For the foregoing reasons, clear and unmistakable evidence 
show that the Veteran's polio preexisted service and neither 
this disease nor post polio syndrome was aggravated by 
service.  The presumption of sound condition has therefore 
been rebutted.  Moreover, the same evidence clearly and 
unmistakably shows that the preexisting disease was not 
aggravated by service.  As the evidence clearly and 
unmistakably shows that the Veteran's polio preexisted 
service and neither polio nor post polio syndrome was 
aggravated by service, the Board concludes that post polio 
syndrome was not incurred in or aggravated by service.  As 
the evidence is clearly and unmistakably against the claim, 
the benefit-of-the-doubt doctrine is not for application, and 
entitlement to service connection for post polio syndrome 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Section 1151 claim

The law provides that compensation may be paid for a 
qualifying additional disability not the result of the 
Veteran's willful misconduct, caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran when the proximate cause of the disability was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not recently foreseeable.  38 
U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability due to 
hospital care, medical or surgical treatment, examination, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361.

If additional disability is shown to exist, the next 
consideration is whether the causation requirements for a 
valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  See 38 C.F.R. § 3.361(c)(1). 

In addition, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d).  It 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability, and that (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or that (ii) VA furnished the hospital care, medical 
or surgical treatment, or examination without the Veteran's 
or, in appropriate cases, the Veteran's representative's, 
informed consent.  To establish the proximate cause of an 
additional disability or death, it must be shown that there 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination.  Whether the proximate cause of a Veteran's 
additional disability or death was an event not recently 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).

In this case, the evidence reflects that VA surgical 
treatment caused additional disability.  A September 1998 
operation report reflects that the Veteran underwent total 
right knee replacement surgery.  The report concluded, 
"Overall, there were no apparent intraoperative 
complications.  He tolerated the procedure quite well."  
However, as argued by the Veteran, he subsequently suffered 
additional disability as a result of this operation.  
Specifically, since the operation, the Veteran experienced 
right leg and foot numbness and right foot drop.  The only 
two medical opinions to address the cause of this disability 
are those of the October 2005 VA examiner (whose opinion 
focused on the issue of the etiology of post polio syndrome 
discussed above) and the VA physician who offered an opinion 
on the section 1151 issue in March 2008.  The October 2005 VA 
examiner wrote that the right leg and foot numbness and right 
foot drop were most likely the complication of the peroneal 
nerve injury that the Veteran sustained during the September 
1998 knee replacement surgery.  He did not explain the reason 
for this conclusion.  However, March 2008 VA physician 
reviewed the operation report and November 2004 EMG, and 
noted that nerve damage can occur with knee replacement and 
the most common nerve damaged is the peroneal nerve.  She 
explained that the cause of the injury is thought to be 
multifactorial including positioning during surgery, swelling 
with compression of the nerve intraoperatively or post 
operatively, and tight dressings post operatively.  The VA 
physician noted that she was uncertain as to whether the 
right foot problems are related to the surgery because of the 
possibility that they could be related to the back disability 
and the EMG study did not identify the surgery as the cause 
of the symptoms.  However, because the EMG study was not 
definitive, she concluded that the symptom of foot drop noted 
as early as October 1998 was likely related to the knee 
surgery.  As the physician explained the reasons for her 
conclusion that the foot drop was likely related to the knee 
surgery based on an accurate characterization of the evidence 
of record, her opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As there 
is no probative contrary opinion, the Board concludes that 
the Veteran's right foot drop and related symptoms are due to 
the September 1998 right knee replacement surgery.

The only remaining questions are whether the additional 
disability was due to either VA fault or an event not 
reasonably foreseeable, or VA furnished the surgical 
treatment without the Veteran's informed consent.  The 
evidence reflects that these questions must be answered in 
the negative.
The only medical opinion to address this question is that 
offered by the VA physician in March 2008.  In noting that 
nerve peroneal nerve damage can occur, she indicated that the 
affected nerve usually recovers after 6 to 12 months, that 
the skin around the knee commonly feels numb because of the 
small skin nerves that get cut at surgery, with sensation 
usually returning within a few months.  After concluding that 
the surgery likely caused the peroneal nerve damage, she 
added, "I see no evidence of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable as this is a known complication of 
total knee surgery."  She also wrote, "The injury is not 
due to the surgeon 'nicking the nerve' as the Veteran 
claims."  This opinion is also entitled to substantial 
probative weight, because the VA physician explained the 
reasons for her conclusions, i.e., that peroneal nerve damage 
is a foreseeable consequence of knee replacement surgery 
rather than the result of nicking the nerve, and is a 
relatively common occurrence in this type of surgery making 
it less likely the result of fault on the part of the 
surgeon.

Of course, the Veteran's statements must also be considered.  
In his written statements and Board hearing testimony, the 
Veteran indicated that the surgeon who performed the 
operation told him that he nicked, i.e., cut, the nerve 
during surgery, that this was confirmed by a nurse, and other 
VA physicians told him that he will have the nerve problem 
for the rest of his life.  The Veteran indicated that his 
great toe is still numb even 10 years after the surgery and 
that his foot pain is severe especially at nighttime.  The 
Veteran also criticized the VA physician who provided the 
March 2008 opinion for "calling me a liar."  The Veteran's 
son also testified generally to the degree to which the 
Veteran experiences pain and discomfort.

The Veteran and his son are competent to testify to their 
observations of his symptoms, and the Veteran is competent to 
testify to the conversations he has had with doctors and 
nurses.  The Board finds the Veteran's testimony credible, 
and does not interpret the VA physician's comments in the 
same manner as does the Veteran, i.e., the Board does not 
find that the VA physician was "calling him a liar."  
Rather, the VA physician was expressing her opinion that the 
nature of the surgery and the resulting symptoms did not 
warrant the conclusion that the Veteran's peroneal nerve had 
been cut during surgery.  The VA physician did not contest or 
challenge the accuracy of the Veteran's recollection of the 
conversations he had with VA personnel.  However, even 
crediting the Veteran's testimony in this regard, the 
physicians and nurse quoted by the Veteran did not explain 
the reasons for their conclusions that the Veteran's nerve 
was cut and did not specifically opine as to whether such an 
action would be an instance of fault on VA's part, while the 
VA physician who provided the March 2008 did provide the 
reasons for her conclusion that there was no VA fault.  The 
March 2008 opinion is therefore entitled to greater probative 
weight on this question.  See Nieves-Rodriguez, 22 Vet. App. 
at 304.  Similarly, to the extent that the Veteran is 
competent to testify that his peroneal nerve was cut during 
the knee replacement surgery and that this was an instance of 
VA fault, the Board accords greater evidentiary weight to the 
specific and reasoned opinion of the trained VA physician 
than the more general and conclusory assertions of the 
medically untrained Veteran.

Finally, the Veteran would also be entitled to compensation 
under 38 U.S.C.A. § 1151 if VA furnished the surgery without 
the Veteran's informed consent.  However, the September 1998 
operation report indicate that the risks, benefits, and 
alternatives to the procedure were discussed at length with 
the Veteran, and that these risks included, but were not 
limited to, neurovascular injury, deep vein thrombosis, and 
the possibility of the need for additional procedures down 
the road.  The operation report indicated that there were no 
warranties or guarantees offered, and after all of the 
Veteran's questions were answered, he wished to proceed.  
This evidence reflects that the knee surgery was furnished 
with the Veteran's informed consent.  To the extent the 
Veteran has stated that he did not give his fully informed 
consent, the Board accords more evidentiary weight to the 
contemporaneous medical report than to the later statements 
made by the Veteran during the course of the appeal.

For the foregoing reasons, the preponderance of the evidence 
is against the claim in that it indicates that, while the 
Veteran suffered additional disability as a result of the 
September 1998 VA right knee replacement surgery, this 
additional disability was not the result of carelessness, 
negligence, lack of proper skill, error or judgment or 
similar instance of fault on the part of the VA in furnishing 
the surgery, it was not the result of an event not reasonably 
foreseeable, and the Veteran consented to the surgery.  As 
such, the Veteran has not established an essential element of 
his claim for compensation benefits pursuant to 38 U.S.C.A. § 
1151 for right foot drop due to peroneal serve injury, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert, 1 Vet. App. at 53 (1990). 



ORDER

Entitlement to service connection for post polio syndrome is 
denied.

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for right foot drop due to peroneal nerve injury is 
denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


